Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 1 of 11 PageID #: 106




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

 MARK JABER,

                       Plaintiff,

               v.                                        Civil Action No. 5:20-CV-133
                                                         Judge Bailey
 CITY OF WHEELING WEST VIRGINIA,
 ROSEMARY HUMWAY-WARMUTH,
 HOWARD KLATT, TOM WILSON,
 JOHN DOE, 1-10,

                       Defendants.

                    MEMORANDUM OPINION AND ORDER GRANTING
                        DEFENDANTS’ MOTION TO DISMISS

        Pending before this Court is Defendants’ Motion to Dismiss [Doc. 6], filed July 16,

 2020. The Motion is fully briefed and is ripe for decision. For the reasons that follow, the

 Court will grant the Motion.

                                      BACKGROUND

        As alleged in the Complaint, this case arises out of disputes over properties owned

 by plaintiff. Plaintiff alleges that “numerous misrepresentations / false representation and

 breaches of agreement made by Defendants result[ed] in the Plaintiffs continued inability

 to obtain the necessary licensing and permitting to operate their business and properties.”

 [Doc. 1 at 1]. According to the Complaint, plaintiff was given a “raze and repair order” on

 one of his properties, a hotel, and a summons to appear in municipal court; he alleges that

 he negotiated with defendant Warmuth to plead no contest and in exchange “the judge

 would fine him $500 and void the fine once the repairs were completed.” [Id. at 3]. After


                                              1
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 2 of 11 PageID #: 107




 pleading no contest, he was fined $10,000 but “the judge said he would void the $10,000

 fee if [plaintiff] open[ed] the restaurant and dismiss the case.” [ld.1. The Complaint

 likewise alleges he received a “raze and repair order” on a second property, a single family

 house.     Plaintiff contends that defendants have made it difficult to get the necessary

 permits to complete required repairs on the house. [Id.]. Plaintiff alleges that through a

 long process of making repairs, defendants have continually changed their position or

 required new repairs “resulting in an endless cycle of processing forthe Plaintiff due to the

 baseless and erroneous whims or’ the defendants. [Id. at             5]. Plaintiff contends that
 defendants actions “have resulted in the deprivation of the Plaintiffs constitutional rights

 to be free from unnecessary and unreasonable deprivation of life              -   liberty   -   and / or

 property without the due process of law.” [Id. at 6]. Plaintiff brings several causes of

 action. First, plaintiff brings a claim of deprivation of rights pursuant to 42 U.S.C.          § 1983.
 [Id. at 7]. Second, forfraud, alleging various misrepresentations by city officials. [Id. at 9].

 Third, plaintiff alleges gross negligence, citing the misrepresentations as violating a duty

 to dilligently process plaintiff’s case truthfully. [Id. at 101. Finally, plaintiff asserts a claim

 for breach of contract, citing defendants’ alleged promise for a reinstatement of plaintiffs

 permit for the hotel property. [Id. at 11]. For relief, plaintiff asks for unspecified damages

 and injunctive relief. [Id. at 12].

          On July 16, 2020, defendants filed their motion to dismiss [Doc. 6].                   In their

 memorandum in support, defendants raise several arguments in favor of dismissal. First,

 defendants argue that plaintiff has not asserted a cognizable 1983 claim because he has

 not alleged an actionable procedural or substantive due process claim. [Doc. 7 at 5—101.

 They argue that plaintiff’s only asserted interests are in the issuance of permits, which are

                                                 2
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 3 of 11 PageID #: 108




  not a constitutionally protected property interest. [Id. at 10—12]. Second, defendants argue

 the three other claims should be dismissed because the City of Wheeling and its

  employees are immune to such claims under W.Va. Code             §   29-12-5(a)(9). [Id. at 13].

  Further, they argue that the city employees have qualified immunity from plaintiff’s

  constitutional claims and, as to defendants Humway and Wilson, absolute immunity under

 the litigation privilege. [Id. at 16—18].

         The plaintiff filed a response on August 5, 2020. Therein, plaintiff asserts that he

  has a constitutional claim and has been deprived of a property interest; further, he states

 that to the extent W.Va. Code     §   29-1 2A-5(a)(9) bars his claims, that statute violates the

  Fourteenth Amendment. [Doc. 8 at 3]. Defendants further filed a reply [Doc. 9] on August

  12, 2020.

         On August 25, 2020, plaintiff filed a sur-reply without seeking leave of court to do

  so. [Doc. 10]. On August31, 2020, defendants filed a Motion to Strike [Doc. 11], arguing

 that plaintiffs sur-reply should be stricken for failing to comply with the Local Rules and

  because they contend their reply did not offer any new arguments which would warrant a

  sur-reply.

                                        LEGAL STANDARD

         A complaint must be dismissed if it does not allege “enough facts to state a claim

 to relief that is plausible on its face.” Bell All. Corp. v. Twombly, 550 U.S. 544, 570

 (2007); see also Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (applying the

  Twombly standard and emphasizing the necessity of plausibility). When reviewing a

  motion to dismiss pursuant to Rule 1 2(b)(6) of the Federal Rules of Civil Procedure, the



                                                  3
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 4 of 11 PageID #: 109



 Court must assume all of the allegations to be true, must resolve all doubts and inferences

 in favor of the plaintiff, and must view the allegations in a light most favorable to the

 plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999).

        When rendering its decision, the Court should consider only the allegations

 contained in the Complaint, the exhibits to the Complaint, mailers of public record, and

 other similar materials that are subject to judicial notice.     Anheuser-Busch, Inc. v.

 Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twombly, the Supreme Court, noting

 that “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief requires

 more than labels and conclusions, and a formulaic recitation of the elements of a cause

 of action will not do,” Id. at 1964—65, upheld the dismissal of a complaint where the

 plaintiffs did not “nudge[] their claims across the line from conceivable to plausible.” Id.

 at 1974.

        This Court is well aware that “[Mjatters outside of the pleadings are generally not

 considered in ruling on a Rule 12 Motion.” Williams v. Branker, 462 F. App’x 348, 352

 (4th Cir. 2012). “Ordinarily, a court may not consider any documents that are outside of

 the Complaint, or not expressly incorporated therein, unless the motion is converted into

 one for summary judgment.” Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir.

 2006). However, the Court may rely on extrinsic evidence if the documents are central to

 a plaintiff’s claim or are sufficiently referred to in the Complaint. Id. at 396—97.

        Finally, this Court notes that pro se allegations are held to a less stringent standard

 than those drafted by lawyers and must be liberally construed. flames v. Kerner, 404 U.S.

 519, 520 (1972); Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir. 1978).


                                               4
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 5 of 11 PageID #: 110



                                           ANALYSIS

        Section 1983 allows for a plaintiff to assert a claim against any “person” who, acting

 under color of state law, “depriv[ed] [another] of any rights, privileges, or immunities

 secured bythe Constitution.” 42 U.S.C.     § 1983. “As forthe Due Process Clause, standard
 analysis under that provision proceeds in two steps: We first ask whether there exists a

 liberty or property interest of which a person has been deprived, and if so we ask whether

 the procedures followed by the State were constitutionally sufficient.” Swaflhout v.

 Cooke, 562 U.S. 216, 219 (2011) (citing Kentucky Dept. ol Corrections v. Thompson,

 490 U.S. 454, 460 (1989)).

        Challenges under the Due Process Clause of the Fourteenth Amendment can be

 procedural or substantive.       See Zinermon v. Burch, 494 U.S. 113, 125 (1990).

 Substantive due process protection bars certain wrongful government actions “regardless

 of the fairness of the procedures used to implement them.” Daniels v. Williams, 474 U.S.

 327, 331 (1986). In a   § 1983 action for violation of procedural due process, on the other
 hand, “the deprivation by state action of a constitutionally protected interest in ‘life, liberty,

 or property’ is not in itself unconstitutional; what is unconstitutional is the deprivation of

 such an interest without due process of law.” Zinermon v. Burch, 494 U.S. 113, 125

 (1990) (citations omitted).

        Generally, “federal courts should refrain from interfering in local land use matters;”

 the Fourth Circuit has held:

        Resolving the routine land-use disputes that inevitably and constantly arise

        among developers, local residents, and municipal officials is simply not the



                                                 5
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 6 of 11 PageID #: 111



        business of the federal courts. There is no sanction for casual federal

        intervention into what has always been an intensely local area of the law

        Federal judges lack the knowledge of and sensitivity to local conditions

        necessary to a proper balancing of the complex factors that are inherent in

        municipal land-use decisions. Further, allowing every allegedly arbitrary

        denial by a town or city of a local license or permit to be challenged under

        Section 1983 would swell       [] our already overburdened federal system
        beyond capacity. Accordingly, federal courts should be extremely reluctant

       to upset the delicate political balance at play in local land-use disputes.

        Section 1983 does not empower us to sit as a super-planning commission

       or a zoning board of appeals, and it does not constitutionalize every run of

       the mill dispute between a developer and a town planning agency. In most

        instances, therefore, decisions regarding the application of subdivision

        regulations, zoning ordinances, and other local land-use controls properly

        rest with the community that is ultimately—and intimately—affected.

 Pennington   i’.   Teufel, 396 F. Supp. 2d 715, 720 (N.D. W.Va. 2005) (Broadwater, J.), affd

 sub nom. Pennington v. Tue fel, 169 F. App’x 161(4th Cir. 2006) (quoting Gardner v. City

 of Baltimore Mayor& City Council, 969 F.2d 63, 67—68 (4th Cir. 1992)).

        Here, plaintiff has not alleged a legitimate property interest of which he was

 deprived. Plaintiff bases his due process argument on two alleged deprivations: first, the

 defendants reneging on a plea deal and refusing to dismiss a case involving fees on his




                                                6
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 7 of 11 PageID #: 112



 property; and second, defendants refusing to issue plaintiff a building permit. Plaintiff

 asserts that his claims are based in both substantive and procedural due process.

 I.     Plaintiff does not state a constitutional claim for violation of substantive due
        process.

        “To have a property interest in a benefit, a person clearly must have more than an

 abstract need or desire for it. He must have more than a unilateral expectation of it. He

 must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents of State

 Colleges v. Roth, 408   u.s. 564,   577 (1972). In the context of the issuance or denial of

 a permit, such an interest exists when “the local agency lacks all discretion to deny

 issuance of the permit orto withhold its approval. Any significant discretion conferred upon

 the local agency defeats the claim of a property interest.” Gardner 969 F.2d at 68 (4th Cir.

 1992). Indeed, as this Court has previously held, “[Gardner] forecloses any argument that

 the plaintiff has a claim of entitlement on which to base a substantive due process claim.”

 Struna v. Shepherdstown Planning Comm’n, No. 3:09-CV-77, 2011 WL 862167, at *5

 (N.D. W.Va. Mar.9, 201 1)(Bailey, J.). In Struna, plaintiff challenged the Shepherdstown

 Planning Commission’s allegedly unlawful denial of an application for a building permit.

 This Court found that, because the ordinance creating the Planning Commission gave it

 broad discretion to grant or deny the type of permit at issue, the plaintiff had no claim of

 entitlement. Struna, No. 3:09-CV-77, 2011 WL 862167, at *6_7.

        Here, the section of the city Charter authorizing the City Council to pass ordinances

 for zoning regulations gives the Council broad discretion: Consistent with W.Va. Code

 § 8A-2-11,


                                              7
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 8 of 11 PageID #: 113



        Council may provide by ordinance for the enforcement of this section, or of

        any ordinance or regulations made thereunder. The violation of any such

        ordinances or regulations adopted or made, is hereby declared to be a

        misdemeanor, and Council may provide for the punishment by fine for any

        violation thereof.

 Charter of the City of Wheeling, West Virginia,    § 32— Zoning regulations and enforcement
 thereof (1992). Accordingly, the Court finds that the city has at least some discretion in the

 issuance of fines and permits and, as such, plaintiff does not have a claim of entitlement

 in regard to either the alleged deal to dismiss the fees in his case or to the issuance of a

 building permit.

        Further, even if plaintiff had a legitimate claim of entitlement in regard to the alleged

 plea deal, this Court finds that plaintiff has not alleged that the defendants actually reneged

 on said deal. According to the Complaint, the negotiated deal was that “if [plaintiff]

 changes his plea to no contest the judge would fine him $500 and void the fine once the

 repairs were completed.” [Doc. 1 at 3] (emphasis added). Likewise, he alleges that the

 fines actually imposed by the judge were $10,000, which the judge would void and dismiss

 the case if plaintiff opened the restaurant at the building. [Id.]. Although plaintiff claims

 that the repairs requested by the city are unreasonable, he does not allege that he has

 actually completed the repairs or opened the building.

 II.    Plaintiff does not state a constitutional claim for violation of procedural due
        process.

        Plaintiff repeatedly asserts that his challenge is to both substantive and procedural

 due process. Plaintiff bases his procedural due process challenge on the defendants’


                                                8
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 9 of 11 PageID #: 114



 conduct in “swindl[ing] the Plaintiff with falsities and misrepresentations” when he

 negotiated his plea and ‘taking away their opportunity to proceed as they were entitled to.’

 [Doc. 8-1 at 4]. This Court agrees with defendants that “[e]ssentially, Plaintiff’s ‘procedural’

 due process claim is the same as his ‘substantive’ due process claim               —   he was denied his

 day in court because he agreed to a plea deal.” [Doc. 9 at 7].

        Assuming, arguendo, that plaintiff had a vested property interest and was deprived

 of it, the Complaint does not state a claim that the procedures afforded to him were

 constitutionally inadequate. Generally, the procedures due in cases such as this are

 minimal. See Tn Cty. Paving, Inc. v. Ashe Cty., 281 F.3d 430, 436(4th Cir. 2002) (“The

 procedures due in zoning cases, and by analogy due in cases          .   .   .   involving regulation of

 land use through general police powers, are not extensive. For example, the Supreme

 Court held in City of Eastlake v. Forest City Enterprises, Inc., 426 U.S. 668, 96 S.Ct.

 2358, 49 L.Ed.2d 132 (1976), that a local government could, consistent with the Due

 Process Clause, make zoning decisions through the political process in a referendum with

 no hearings of any kind.”) (emphasis added); Rockville Cars, LLC v. City of Rockville,

 Maryland, No. CV PJM 15-3375, 2017 WL 57215, at *8 (D. Md. Jan. 4, 2017), affd, 891

 F.3d 141(4th Cir. 2016) (“In the present case, because the alleged deprivation of Plaintiffs’

 supposed property interest concerned the regulation of land use, the suspension required

 only a minimal amount of process.”), Here, despite plaintiff’s assertion that the City “failed

 to provide the Plaintiff the opportunity to contest their matters originally” [Doc. 8-1 at 4], it

 is undisputed that plaintiff had an opportunity to contest the “raze and repair order” and

 chose to negotiate a plea of no contest. That the municipal court judge then imposed a



                                                9
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 10 of 11 PageID #: 115



  fine higher than plaintiff anticipated, or indeed higher than expected by the city solicitor, is

  not a valid basis for claiming plaintiff was deprived of due process.

  Ill. Defendants are immune from plaintiffs state law claims.

         Plaintiff’s state law claims for fraudulent representation, gross negligence, and

  breach of contract are barred by W.Va. Code         § 29-12A-5(a)(9). Under the statute, “A
  political subdivision is immune from liability if a loss or claim results from   .   .   .   (9) [Ijicensing

  powers or functions including, but not limited to, the issuance, denial, suspension or

  revocation of or failure or refusal to issue, deny, suspend or revoke any permit, license,

  certificate, approval, or order or similar authority.”       W.Va. Code      § 29-12A-5(a)(9).
  “Immunities under West Virginia law are more than a defense to a suit in that they grant

  governmental bodies and public officials the right not to be subject to the burden of trial at

  all.” Hutchison v. City of Huntington, 198W. Va. 139, 148,479 S.E.2d 649, 658(1996).

  The immunity under W.Va. Code        § 29-1 2A-5(a)(9) extends “regardless of whether such
  loss or claim is caused by the negligent performance of acts by the political subdivision’s

  employees while acting within the scope of employment.” Hose v. Berkeley County

  Planning Com’n, 194 W.Va. 515, 460 S.E.2d 761, Syl. Pt. 4(1995).

         Here, the alleged actions of defendants clearly fall within the scope of the immunity;

  plaintiff is challenging defendants’ refusal to issue a permit and drop the fees on his

  property.   Although plaintiff characterizes defendants’ behavior in several ways—as

  fraudulent, negligent, or in breach of a contract, the conduct challenged in all of these

  claims is the same—that defendants did not issue building permits. Accordingly, the state




                                                 10
Case 5:20-cv-00133-JPB-JPM Document 12 Filed 09/23/20 Page 11 of 11 PageID #: 116



  law claims are barred by the immunity provided by W.Va. Code      § 29-1 2A-5(a)(9) and must
  be dismissed.

                                         CONCLUSION

         Upon consideration of the above, Defendants’ Motion to Dismiss [Doc. 6] is hereby

  GRANTED. Further, the Defendants’ Motion to Strike Plaintiff’s Sur-Reply [Doc. 11] is

  hereby DENIED AS MOOT. It is ORDERED that this civil action be, and the same is

  hereby, DISMISSED WITH PREJUDICE and retired from the docket of this Court. The

  Court hereby DIRECTS the Clerk to STRIKE this matter from the active docket of this

  Court and to enter judgment in favor of the defendants.

         The Clerk is directed to transmit true copies of this order to the pro se plaintiff and

  all counsel of record.

         It is so ORDERED.

         DATED: September             2020.




                                                    UNITED STATES DISTRI




                                               11
